Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Drawings
The drawings (Figs. 1-3) are objected. 
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figures 1-3 appeared to be lesser quality photocopies. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: the features “bracing wire” should be replaced with --pull wire--’ because this term, “pull wire”, instead of “bracing wire”, as used in the English translation of the Abstract (WIPO publication of CN202010911849 - attached) to ensure consistency. 
The Examiner also notes that corresponding amendment or clarifying explanation should be made in the specification.
Appropriate correction is required.

Claim 4 is objected to because of the following informalities: the features “…to input the date directly” should be replaced with --…to input the date directly--’ based on specification in [0025] discusses inputting data as best understood and examined by the Examiner.
The Examiner additionally notes that in other several sections of the specification, “inputting date” is written that requires similar amendments. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

With regards to Claim 1, the features “the data acquisition unit is connected to a network transmission module, the network transmission module is connected to a data receiving module through the network, the data receiving module is also provided with network transmission module, the data receiving module is connected to center control computer, the control center computer displays the data, and the control center computer is connected to management center computer, the control center computer is used for cellphone data, and the management center computer is used for managing the control center computer, the control center computer is connected to operators' network and sends message alert through operators' network” are not described in the specification.

With regards to Claim 2, the claimed feature “the anchor points (7) are used for fixing and changing resistance, and can realize the reading of multi-angle displacement parameters” is not described in the specification. 

With regards to Claim 3, the claimed feature “send the same through network transmission module, the network transmission module adopts 4G, 5G, GSM Modem to transmit, which can guarantee transmission distance and transmission quality” is not described in the specification. 

With regards to Claim 4, the claimed feature “after receiving data, the data receiving module is directly connected to the computer through the dataCLAIMS cable to input the date directly” is not described in the specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
With regards to Claim 3, the limitation “which can guarantee transmission distance and transmission quality” is indefinite because it is unclear what the patentable boundaries of this limitation are.  This limitation describes intended use result without clear boundaries.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to Claim 1, the limitation “far away from the displacement sensor” is indefinite as it is unclear the meaning of the “far away”. No explanation of this relative term is given in the specification.
For the purpose of a compact prosecution, the Examiner interpreted this feature as a disposition of wires distant from the sensor. 
With regards to Claim 1, the limitation “the control center computer is used for cellphone data” is indefinite as it is unclear the meaning of it. No explanation of this relative term is given in the specification.
For the purpose of a compact prosecution, the Examiner interpreted this feature as the control center computer managing cellular data communication (see further 35 U.S.C. 112(a)). 

With regards to Claim 1, the limitation “deep displacement” is indefinite as it is unclear the meaning of the term “deep”. No explanation of this relative term is given in the specification.
For the purpose of a compact prosecution, the Examiner interpreted this feature as a displacement. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Huang H. et al. (CN 102878893), hereinafter ‘Huang’, machine translation is attached, in view of Maneesha Ramesh (US 2012/0206258), hereinafter ‘Ramesh’.

With regards to Claim 1, Huang discloses
A landslide deep displacement remote monitoring system (a deep slope depth transfer monitoring system, p.1, Lines 2-3; The measuring device is also equipped with a data acquisition and transmission device, p.2, Line 10), comprising monitoring system, wherein the monitoring system comprises displacement sensor (1), the displacement sensor (1) is arranged on chassis (2) (measuring equipment (1) with at least one displacement sensor, Claim 1; measuring equipment mounted on the base, p.2, Line 1; Base 2, Figs.1 and 5), wire embedding hole (4) is arranged at centroid of the chassis (2) (punch hole 22, Fig. 6, Claim 5), multiple bracing wires (5) are provided in the wire embedding hole (4) (number of traction lines (4), Claim 2; wires 4 in Fig.3), anchor points (7) are provided on the end of the bracing wires (5) far away from the displacement sensor (1), and the length of the multiple bracing wires (5) is different, the distribution angle of the anchor points (7) is not limited, and the embedded depth of the anchor points (7) is different (The traction lines are multiple, and each is connected to a different displacement sensor. The anchor heads of several traction lines are buried at different depths, p.2, Lines 8-9; the traction rope is pulled out of different lengths, in order to obtain the displacement signal of the landslide at different depths, p.2, Lines 31-32). 
Huang also discloses that the data acquisition unit is arranged on the displacement sensor for collecting data thereof, the data acquisition unit is connected to a transmission module (The measuring device is also equipped with a data acquisition and transmission device, p.2, Line 10; can realize the automatic transmission of data, p.2, Line 35).
However, Huang does not specifically discloses the claimed features such as a remote visual monitoring system, transmitting system, anchor eyes provided on a chassis, a dust protector, a solar panel is arranged on surface of the chassis (2) to supply power to the displacement sensor (1), the data acquisition unit is connected to a network transmission module, the network transmission module is connected to a data receiving module through the network, the data receiving module is also provided with network transmission module, the data receiving module is connected to center control computer, the control center computer displays the data, and the control center computer is connected to management center computer, the control center computer is used for cellphone data, and the management center computer is used for managing the control center computer, the control center computer is connected to operators' network and sends message alert through operators' network.
Ramesh discloses remote visual monitoring system, transmitting system (Network 100 delivers data continuously from a set of deep earth probes deploying various sensors in what may be a remote mountainous area to a data management, analysis, and visualization center, which might be hundreds of miles distant from the monitored area [0034]), transmitting system (The network controller supports WiFi protocols such as 802.11b and 802.11g as well as transmission control protocol (TCP) data packets and user data gram protocol (UDP) data packets [0028]), a solar panel is arranged on surface of the chassis (2) to supply power to the displacement sensor (1) (wireless node 200 may include a solar panel 208 for additional charging power [0041]), the transmitting system comprises a data acquisition unit, the data acquisition unit is arranged on the displacement sensor for collecting data thereof, the data acquisition unit is connected to a network transmission module ,the network transmission module is connected to a data receiving module through the network, the data receiving module is also provided with network transmission module (a data acquisition board in communication with the sensors carried by and or deployed within or outside of the probe body, and a wireless transceiver in communication with the data acquisition board and accessible to a local area wireless network (LAWN), which is in turn accessible to a wide area wireless network (WAWN) [0011]), the data receiving module is connected to center control computer, the control center computer is connected to management center computer, and the management center computer is used for managing the control center computer (Gateway 104 may support several field or "probe" networks. Gateway 104 is connected to a local area wireless network (LAWN) 102. A WiFi network (not specifically illustrated) is established between gateway 104 and a field management center (FMC) 105 to support LAWN 102. A network controller (not illustrated) is deployed between probe network gateway 104 and FMC facility 105. The network controller supports WiFi protocols such as 802.11b and 802.11g as well as transmission control protocol (TCP) data packets and user data gram protocol (UDP) data packets. In a preferred embodiment, FMC is automated [0028]; management framework (LMF) is provided that incorporates different heterogeneous networks such as 802.15.4, 802.11b/g, VSAT, GPRS, GSM, Internet, and other proprietary wireless sensor network and hardware architectures [0034]; Figs.1 and 3), the control center computer displays the data (Network 100 delivers data continuously from a set of deep earth probes deploying various sensors in what may be a remote mountainous area to a data management, analysis, and visualization center [0034]), the control center computer is used for cellphone data (Fig.1-3), the control center computer is connected to operators' network (Fig.2, 206) and sends message alert through operators' network (issuing a level two alert to the web server, the alert data combined with other information and distributed to the affected community and government officials as a landslide watch [0015]; WAWN 103 may be any type of wireless digital network including a municipal area network (MAN) or any wireless Internet segment. WAWN 103 provides wide area connectivity, and it consists of satellite network, a global system for mobile/general packet radio service (GSM/GPRS) network, and broadband network. WAWN 103 includes a data management center (DMC) 106 … Various alert services may be provided such as alerts via email, short message services (SMS) [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huan in view of Ramesh to equip the landslide monitoring system with claimed features as known in the art of remote data communication as disclosed by Ramesh to provide … levels of alerts culminating in a warning of an impending landslide (Ramesh, Abstract) by deploying and monitoring a variety of strategically placed sensors accessible through an alert-based monitoring and notification network that is regionally deployable and accessible to those potentially affected by the monitored local events (Ramesh [0007]).
It would have been also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huan in view of Ramesh to use anchor eyes provided on a chassis to reliably arrange/support sensor wires as an efficient method known in the art as well as employ a dust protector to cover the displacement sensor in a dusty environment of landslide as known in the art of equipment protection in hazardous environments.

With regards to Claim 2, Huang in view of Ramesh discloses the claimed invention as discussed in Claim 1.
In addition, Huang discloses that a traction rope is pulled out of different lengths, in order to obtain the displacement signal of the landslide at different depths (Section V, Lines 11-12) and that the anchor points (7) are used for fixing (traction line 4 end through the base 2 connected to the displacement sensor, the other end and buried in the slip bed site anchor head 7 solid connection (Figs. 1-4); traction line 4 bottom end extended brittle casing 5, connected to the corresponding fixed anchor head 7, Third step of a method, Lines 8-9);.
However, Huang does not disclose the anchor points (7) are used for changing resistance, and can realize the reading of multi-angle displacement parameters.
It would have been also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huan in view of Ramesh to use the anchor points (7) for changing resistance as different lengths of traction lines would correspond to different resistance values of these lines as well positioning/spreading multiple different lines in inherently different angles will realize the reading of multi-angle displacement parameters.

With regards to Claim 3, Huang in view of Ramesh discloses the claimed invention as discussed in Claim 1.
In addition, Huang discloses that the data acquisition is arranged on the displacement sensor through wires to collect data acquired by the displacement sensor and transmit the same.
However, Huang does not disclose the data acquisition unit is arranged on the displacement sensor through wires to collect data acquired by the displacement sensor and send the same through network transmission module, the network transmission module adopts 4G, 5G, GSM Modem to transmit, which can guarantee transmission distance and transmission quality.
Ramesh discloses a transmission module that adopts GSM protocol to transmit [0030].
It would have been also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huan in view of Ramesh to network transmission module that up-to data transmission protocols such as 4G, 5G, GSM inherently using a corresponding modem to transmit data, which can guarantee transmission distance and transmission quality as known in the art of mobile communication.

With regards to Claim 4, Huang in view of Ramesh discloses the claimed invention as discussed in Claim 1.
In addition, Huang discloses that the data acquisition is arranged on the displacement sensor through wires to collect data acquired by the displacement sensor and transmit the same.
However, Huang does not specifically disclose after receiving data, the data receiving module is directly connected to the computer through the dataCLAIMS cable to input the date directly.
Ramesh discloses the data receiving module is wirelessly connected to the computer to input the data directly as discussed in Claim 1 and using dataCLAIMS cable connections [0039].
It would have been also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huan in view of Ramesh to directly connect the data receiving module to the computer through the dataCLAIMS cable as known in the art to ensure a direct transmission of collected data to a management computer to conduct the sensed data to a more realistic terminal for analysis by professionals (Ramesh [0009]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PENGYING Yi et al. (CN 103791805) discloses a landslide deep position displacement monitoring system which comprises a pull wire, a displacement measurement device arranged on the ground. Pull pull wire in the measurement pipe can respond to displacement changes under the condition of small sliding displacement, displacement enough for detection is generated, and displacement monitoring accuracy is guaranteed.
Takashi Ohgawara et al. (US 2002/0026293) discloses a system for observing a ground based on various data items measured at one or more observation points by at least one measuring instrument.
How-Jung Hsieh et al. (US 2012/0229623) discloses A pendulum-type landslide monitoring system includes an outer tube for being implanted into a ground to be monitored; a plurality of measuring units, vertically aligned inside the outer tube for independently measuring displacement at different.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863